Case 5:21-cv-01040-JGB-KK Document 11 Filed 07/09/21 Page 1 of 7 Page ID #:39



 1    Paul D. Supnik [SBN 52842]
      Email: paul@supnik.com
 2    9401 Wilshire Blvd., Suite 1250
 3    Beverly Hills, CA 90212
      Telephone: 310-859-0100
 4    Facsimile: 310-388-5645
 5    Attorney for Defendant
 6
      FWOOSH LLC

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  EASTERN DIVISION
11

12                                          Case No. 5:21-cv-1040-JGB (KKx)
      Hand Candy Toys LLC,
13
                                            Hon. Jesus G. Bernal
14                   Plaintiff,
                                            EX PARTE APPLICATION TO
15      vs.                                 EXTEND TIME TO CONTINUE
                                            THE DATE TO ANSWER OR
16    Fwoosh LLC,                           OTHERWISE RESPOND TO THE
17                                          INITIAL COMPLAINT; POINTS
                     Defendant.             AND AUTHORITIES IN SUPPORT;
18                                          DECLARATION OF PAUL D.
                                            SUPNIK
19
20
                                    Complaint Filed: June 2, 2021

21                                  Complaint Served: June 25, 2021
22                                  Response Now Due: July 16, 2021
23                                  Requested Extension to: August 16, 2021
24

25

26            Defendant FWOOSH, LLC hereby applies to this Honorable Court to
27    extend the date for defendant FWOOSH LLC to answer or otherwise respond to
28
                                             1
Case 5:21-cv-01040-JGB-KK Document 11 Filed 07/09/21 Page 2 of 7 Page ID #:40



 1    the outstanding complaint in this matter to Monday, August 16, 2021. The
 2    complainant in this matter has a filing date of July 20, 2021. The summons and
 3    complaint in this matter were served on the defendant FWOOSH LLC on June
 4    25, 2021. No prior extensions have been granted.
 5          The reason for this stipulation is not for delay but to enable local counsel
 6    who has just been retained in this matter to evaluate the situation with lead
 7    counsel Charles Hanor in Texas and appropriately respond. A response is
 8    complicated by a related arbitration previously filed and it is not clear to counsel
 9    today the nature of the response which is appropriate for the client. The name,
10    address and telephone number and email address of opposing counsel are:
11

12         Connor Lynch
13         Brian Lynch
14         Lynch LLP
15         4470 W Sunset Blvd, No. 90096
16         Los Angeles, CA 90027
17         Telephone number: (949) 229-3141
18

19
            Plaintiff’s counsel, Connor Lynch, was notified of this application and
20
      indicates that he opposes the extension, as he has expressed in an email
21
      referenced below. Because of the close timing, this application is being
22
      submitted.
23

24
      POINTS AND AUTHORITIES
25
           A.      This court should enlarge the period of time to respond to the
26
                   original complaint
27

28
                                                2
Case 5:21-cv-01040-JGB-KK Document 11 Filed 07/09/21 Page 3 of 7 Page ID #:41



 1          F. R. C. P. Rule 6(b) permits the court to enlarge the time to respond to an
 2    act required or allowed to be done under the Federal Rules of Civil Procedure.
 3    The act required or allowed to be done here as the filing of a responsive pleading
 4    under Rule 12(a) or filing a motion under Rule 12(b).
 5          Rule 6(b) permits an informal application. See Blanton v. Pacific Mutual
 6    Life Ins. Co, 4 FRD 200, 205-206, 8 FR Serv. 6b.51, case 1(W.D.N.C. 1944 ).
 7

 8         “Ordinarily, of course the court should be liberal in granting extensions of
 9         time before the period to act has elapsed so long as the moving party has
10         not been guilty of negligence or bad faith and the privilege of extensions is
11         not abused.” 2 Moore's Federal Practice (2d Ed.) ¶6.08.
12

13          The parties are involved in a pending arbitration based on a written
14    agreement. See Exhibit A and B. Defendant filed an answer and counterclaim in
15    the arbitration. See Exhibit C. At issue in the arbitration are the identical issues
16    as this lawsuit, namely, the Fwoosh LLC Operation agreement and ownership of
17    the Handprint Logo trademark. The manager and founder of Plaintiff, Adam
18    Van Wickler, since its formation in 2019 was sole manager and member until
19
      2021. See Exhibits D, E and F.
20
            On June 21, 2021, Mr. Van Wickler filed an answer to the arbitration
21
      counterclaims and a motion in the arbitration to strike the trademark issues from
22
      Defendant’s trademark counterclaims. See Exhibits G, H and I.
23
            On June 24, 2021, a preliminary hearing was held in the arbitration and a
24
      scheduling order was established. See Exhibit J. Mr. Van Wickler agreed to a
25
      scheduling order in the arbitration. See Exhibit K.
26
27

28
                                                 3
Case 5:21-cv-01040-JGB-KK Document 11 Filed 07/09/21 Page 4 of 7 Page ID #:42



 1          Defendant asked Plaintiff for an extension of time to answer on July 6,
 2    2021. On July 7, 2021, Plaintiff’s attorney responded to the routine and
 3    customary request by an out of state Defendant as follows:
 4                “We can agree to provide you an additional 30 days to respond, but
 5                we must condition that on the following:
                    (1) Your client agrees not to file any motion to compel arbitration
 6                      and waives any ability to move to compel
 7                  arbitration against Hand Candy Toys LLC—a non-party to the
                        arbitration agreement; or
 8                  (2) Your client agrees to stay all deadlines in the arbitration
 9                      matter, in which it asserts (without evidence) that Hand
                        Candy Toys LLC is Mr. Van Wickler’s alter ego, for 30 days
10

11                Our specific concern here is that by delaying these proceedings in the
                  Central District, Fwoosh may be seeking to have the threshold issue
12                of whether Hand Candy Toys LLC can be subjected to arbitration
13                first decided by the arbitrator—which Hand Candy Toys has not and
                  will not agree to appear before—rather than the Court, which could
14                subject Hand Candy Toys to unnecessary legal fees that could
15                otherwise be avoided.”
16          See Exhibit L.
17          A followup email was sent to Mr. Lynch today with the following
18    response:
19                “Paul,
20
                  We’ve explained the basis of our objection and provided two
21                solutions to avoid the prejudice to Hand Candy Toys LLC that your
                  request would work. We’re amenable to your request, but this can’t
22                be a one-way street.
23
                  Yes, we would oppose a unilateral extension of time for 30 days for
24                you to file a motion to compel arbitration to bring Hand Candy Toys
                  LLC into the Texas arbitration while the arbitration, in the meantime,
25                moves ahead.
26                If you’d like an additional seven days to respond to the complaint
27                without condition, we can agree to that.

28                Thanks,
                                               4
Case 5:21-cv-01040-JGB-KK Document 11 Filed 07/09/21 Page 5 of 7 Page ID #:43



 1                Connor”
 2         See Exhibit M.
 3

 4          As admitted, the sole purpose for the filing of the California lawsuit is to
 5    make an end run around the pending arbitration which will place Plaintiff at an
 6    undue advantage and run up the cost to put pressure on Defendant to settle.
 7    Defendant refused the overreaching conditions of the extension which caused the
 8    filing of this motion.
 9          Here, defendant is responding prior to the deadline and only 14 days from
10    the date of the complaint served on the defendant. The defendant does not reside
11    in California and the majority and managing member of the Defendant is a
12    resident of Denmark. Defendant requests additional time to determine whether
13    or not to file a motion under Rule 12(b) and comply with the Local Rules in
14    doing so or file an answer under Rule 12(a).
15          This is being filed over concern that a request to file an extension might be
16    needed to be filed beyond the deadline for filing a response to the complaint.
17

18    CONCLUSION
19          In view of the foregoing, the Court should grant defendant’s application to
20    enlarge the time to answer or otherwise respond to the first amended complaint.
21

22    Respectfully submitted,
23                                                 /s/
24    Dated: July 9, 2021            By: __________________________
                                          PAUL D. SUPNIK
25                                        Attorney for Defendant
26                                        FWOOSH LLC

27

28
                                               5
Case 5:21-cv-01040-JGB-KK Document 11 Filed 07/09/21 Page 6 of 7 Page ID #:44



 1                        DECLARATION OF PAUL D. SUPNIK
 2          I, Paul D. Supnik declare that I am an attorney at law, local attorney for
 3    the defendant FWOOSH LLC and I am licensed to practice in the State of
 4    California and in the United States District Court, Central District of California. I
 5    have personal knowledge of the following matters and could and would testify
 6    thereto called on as you witness in this matter.
 7          1. I have not formally been retained to represent FWOOSH LLC until
 8    yesterday, having first heard of this lawsuit over the weekend. I have not had an
 9    opportunity to determine the factual situation and fully discuss this with lead
10    counsel to enable an appropriate response.
11          2. My understanding is that the principal of my client resides outside of
12    the United States and that there may be personal jurisdiction issues warranting
13    the filing of a motion to dismiss based on lack of personal jurisdiction.
14         3. It is my understanding that an arbitration has been filed by plaintiff in
15    this matter and by filing this lawsuit, plaintiff wishes to take the key issue out of
16    this case out of the hands of the arbitrator. Therefore, it is important that the
17    issues be looked at more carefully as opposed to on a rush basis. At the present
18    time my understanding is that there is an order in the arbitration proceeding that
19
      a response be filed to the Claimant’s/Plaintiff’s motion to strike the trademark
20
      counterclaim defense be filed July 9, 2021 and that there are dates already set
21
      within the arbitration proceeding.
22
            4. On July 6, 2021, I spoke with Connor Lynch, plaintiff’s counsel, asking
23
      if he would stipulate to extend the time to respond. He said he would need to
24
      contact lead counsel, Charles Hanor before doing so. I had not heard from Mr.
25
      Lynch and therefore I sent him an email stating that I would be asking that he
26
      confer with me as to whether or not he would agree to stipulate to an extension
27
      of time or meet and confer regarding an ex parte application or motion. In his
28
                                                 6
Case 5:21-cv-01040-JGB-KK Document 11 Filed 07/09/21 Page 7 of 7 Page ID #:45
